United States District Court
Eastern District of California

 

 

Foothill Church, et al.

 

 

 

 

Case Number: 2:15-cv-02165

 

 

 

 

 

 

 

Plaintiff(s)
V.

APPLICATION FOR PRO HAC VICE
Rouillard AND PROPOSED ORDER
Defendant(s)

Pursuant to Local Rule 180(b)(2) of the United States District Court for the Eastern District of California,
Jacob E. Reed

hereby applies for permission to appear and participate as

 

counsel in the above entitled action on behalf of the following party or parties:

Foothill Church, Calvary Chapel Chino Hills, Shepherd of the Hills Church

On 11/12/2019 (date), | was admitted to practice and presently in good standing in the
Ohio Supreme Court

(court). A certificate of good standing from that court is

 

submitted in conjunction with this application. | have not been disbarred or formally censured by a court of

record or by a state bar association; and there are not disciplinary proceedings against me.

[ have |v} have not concurrently or within the year preceding this application made a pro hac vice
application to this court. (If you have made a pro hac vice application to this court within the last year, list
the name and case number of each matter in which an application was made, the date of application and

whether granted or denied.)

 

 

Date: 08/13/2021 Jacob E. Reed

Signature of Applicant: /s/

 

SE
U.S. District Court - Pro Hac Vice Application Page 1
Revised July 6, 2021
Case 2:15-cv-02165-KJM-EFB Document 98 Filed 09/07/21 Page 2 of 3

Pro Hac Vice Attorney

 

 

 

 

Applicant's Name: Jacob E. Reed
Law Firm Name: Alliance Defending Freedom
Address: 20116 Ashbrook Place
Suite 250
City: Ashburn state: WA zip, 20147

(571) 707-4655
Phone Number w/Area Code:

City and State of Residence: Stephenson, VA
jreed@ADFlegal.org

 

 

Primary E-mail Address:

 

Secondary E-mail Address:

 

| hereby designate the following member of the Bar of this Court who is registered for ECF with whom the
Court and opposing counsel may readily communicate regarding the conduct of the case and upon whom
electronic notice shall also be served via the Court’s ECF system:

Local Counsel's Name: Alexander M. Medina

 

 

 

 

 

 

Law Firm Name: Medina McKelvey LLP
Address: 925 Highland Pointe Dr.
Suite 300
City: Roseville state: CA zip, 95678
Phone Number w/Area Code: (918) 960-2271 paz 222015
ORDER

 

The Pro Hac Vice Application is APPROVED. The Pro Hac Vice Attorney is DIRECTED to request
filing access through PACER.

Dated: September 3, 2021
CHIEF ITED STATES DISTRICT JUDGE

 

 

U.S. District Court - Pro Hac Vice Application Page 2
Revised July 6, 2021
 

THE SUPREME COURT of OHIO

CERTIFICATE OF GOOD STANDING

I, GINA WHITE PALMER, Director of the Attorney Services Division of the
Supreme Court of Ohio, do hereby certify that I am the custodian of the records
of the Office of Attorney Services of the Supreme Court and that the Attorney
Services Division is responsible for reviewing Court records to determine the status
of Ohio attorneys. I further certify that, having fulfilled all of the requirements for
admission to the practice of law in Ohio,

Jacob Ethan Reed
Attorney Registration No. 0099020

was admitted to the practice of law in Ohio on November 12, 2019; has registered
as an active attorney pursuant to the Supreme Court Rules for the Government of
the Bar of Ohio; is in good standing with the Supreme Court of Ohio; and is
entitled to practice law in this state.

IN TESTIMONY WHEREOF, I have
subscribed my name and affixed the seal of
the Supreme Court, this 25th day of
February, 2021.

GINA WHITE PALMER
Director, Attorney Services Division

Sip

Bradley J. Martinez
Attorney Services Counsel

 

NN 0

No. 2021-02-25-1
Verify by email at GoodStandingRcequests@sc.ohio.gov

 

 
